DETAILED ACTION
This Notice of Allowance is in response to the After Final Consideration Pilot Program 2.0 filed February 3, 2022.  
REASONS FOR ALLOWANCE
2.	Claims 2-3 are allowable over the references of record for at least the following reasons:
	Claim 2: prohibit the foreign matter removal control when the foreign matter caught in the valve is detected, the hybrid vehicle stops, and a predetermined time does not elapse from starting of the engine; and 
	perform the foreign matter removal control when the foreign matter caught in the valve is detected, the hybrid vehicle stops, and the predetermined time elapses from starting of the engine,
	wherein the engine is operating for the predetermined time.  
	The closest prior art is the Dixon reference.  The Dixon reference fails to disclose all of the features of the amended independent claim.  Moreover, modifying the Dixon reference to arrive at the language of the amended independent claims would render the Dixon reference inoperable for its intended purpose.  The Dixon reference disclose a predetermined time after engine shut down.  The amended independent claim requires that the engine is operating for the predetermined time.  If the Dixon reference were modified so that the predetermined time was for when the engine was operating, then the entire operation of the Dixon reference would be destroyed.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747